











October 13, 2014


Harrald Kroeker






Dear Harrald:


We are pleased to inform you of your change of assignment within the Executive
Leadership Council (ELC).
    
Enclosed are three copies of the Offer Detail Summary highlighting the specifics
associated with the change. We ask that you please retain one copy for your
records and return two signed copies of the letter to me.


If you have any questions, or if I may be of any help to you, please do not
hesitate to call me at 215-238-3419.


Sincerely,


/s/ Karl Sparre


Karl Sparre
Vice President, Global Talent Acquisition


Please sign and date below acknowledging that you have received this letter and
accepted our offer.




Accept:
 
Harrald Kroeker
 
 
 
 
(Please Print Name)
 
 
 
 
/s/ Harrald Kroeker
 
10/20/2014
 
 
(Please Sign Name)
 
Date








































--------------------------------------------------------------------------------





Harrald Kroeker
Offer Detail Summary
October 13, 2014


 
 
Title:
Chief Operating Officer, Europe & Transformation Lead
 
 
Level:
Executive Leadership Council
Band 2
 
 
Reports To:
Eric Foss, Chief Executive Officer and President
Aramark
 
 
Location:
Philadelphia, PA
 
 
Effective Date:
September 12, 2014
 
 
Base Salary:
$525,000
 
 
Bonus:
You will continue to be eligible to participate in Aramark’s Management
Incentive Bonus (MIB) Plan for Fiscal Year 2015. As further described in the
Plan, if you are eligible to receive a Management Incentive Bonus, the amount of
your Bonus will be determined on the basis of both the performance of Aramark
and your performance measured against certain annual financial and non-financial
goals. The current guideline for your position is a target bonus of 65% of base
salary.
Benefits:
You will continue to be eligible to participate in the standard Aramark Benefits
Program, as well as the Benefits/Perquisites Programs in place for ELC members,
which are subject to change from time to time.
 
 
 
 
This offer letter sets forth the entire understanding of the parties with
respect to all aspects of the offer of change in assignment within the ELC. Any
and all previous agreements or understandings between or among the parties
regarding the subject matter hereof, whether written or oral, are not changed as
a result of this change in assignment.






